office_of_chief_counsel internal_revenue_service memorandum number release date cc pa ------------ postf-124417-12 uilc date april to from senior counsel large business international senior technical reviewer procedure administration subject cca request postf-124417-12 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend --------------------------------------------------- ----------------------------------------------- ----------------------------------------------- ----------------------------------------------- ------- taxpayer year year year year date year --------------------------- amount amount ----------------- --------------- issue whether taxpayer’s claim_for_refund of a year overpayment is timely under sec_6511 where taxpayer elected in year to deduct rather than credit foreign taxes paid_or_accrued in year thereby generating an increased net_operating_loss in year which taxpayer carried back to year the net_operating_loss_carryback postf-124417-12 to year resulted in an increase in excess foreign taxes paid_or_accrued in year which taxpayer sought to carry back and credit against its u s tax for year conclusion taxpayer’s refund claim for year is not timely under sec_6511 because taxpayer elected to deduct foreign taxes paid_or_accrued in year no credit is allowed for such taxes and thus the special ten-year period of limitations does not apply with respect to foreign taxes paid_or_accrued in year moreover taxpayer’s refund claim for year is attributable to a carryback of excess foreign taxes paid_or_accrued in year not year because the year refund claim was filed in year more than years after the due_date of the return for year it was not timely filed under sec_6511 facts on date year taxpayer filed an amended federal_income_tax return for year reflecting its election to change previously-claimed foreign tax_credits under sec_901 to sec_164 deductions for foreign_income_taxes totaling amount that accrued in year on date year taxpayer also filed an amended federal_income_tax return for year to reflect its claimed carryback of the increased net_operating_loss nol created by its election to deduct rather than to credit foreign taxes that accrued in year according to taxpayer this claimed increase to the nol_carryback from year to year released year foreign tax_credits which taxpayer then claimed it was entitled to carry back to year taxpayer filed a refund claim for year on date year in the amount of amount law and analysis law sec_901 provides that if a taxpayer chooses the benefits of the foreign_tax_credit the taxpayer’s income_tax shall subject_to the limitation of sec_904 be credited with the amounts allowed under sec_901 plus in the case of a corporation the taxes deemed to have been paid under sec_902 and sec_960 such choice for any taxable_year may be made or changed at any time before the expiration of the period prescribed for making a claim for credit or refund of the income_tax for such taxable_year sec_1_901-1 provides that for a particular year a taxpayer may claim the benefits of sec_901 or claim a deduction in lieu of a foreign_tax_credit at any time before the expiration of the period prescribed by sec_6511 or sec_6511 if the period is extended by agreement postf-124417-12 sec_6511 provides that a claim for credit or refund of an overpayment of any income_tax in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires the later prior to its amendment in sec_6511 provided that if a claim for credit or refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country for which credit is allowed against u s income_tax in accordance with the provisions of sec_901 in lieu of the three-year period of limitations prescribed in sec_6511 the period of limitations shall be ten years from the date prescribed by law for filing the return for the year with respect to which the claim is made the pre-amendment version of sec_6511 is applicable to refund claims based on foreign taxes paid_or_accrued in year or year for which credit is allowed against u s tax the post-amendment version of the statute which would apply to determine the period of limitations for refund claims attributable to foreign taxes paid_or_accrued in year for which credit is allowed against u s tax sets the period at years from the date prescribed by law for filing the return for the year in which such taxes were actually paid_or_accrued sec_301_6511_d_-3 provides that in the case of an overpayment of income_tax resulting from a credit allowed under the provisions of sec_901 for taxes paid_or_accrued to a foreign_country or possession_of_the_united_states a claim for credit or refund must be filed by the taxpayer within ten years from the last date prescribed for filing the return determined without regard to any extensions of time for filing such return for the taxable_year with respect to which the claim is made such ten-year period shall be applied in lieu of the three-year period prescribed in sec_6511 analysis you have asked if taxpayer’s refund claim is timely under sec_6511 which provides a special ten-year period of limitations for refund claims in certain circumstances sec_6511 was amended in effective for foreign taxes paid_or_accrued in tax years beginning after date to clarify that the limitations_period for claims attributable to foreign tax_credits begins with the year in which the foreign taxes are paid_or_accrued and not the year to which excess foreign taxes are carried under sec_904 and claimed as a credit because the refund claim at issue is attributable to a carryback of excess foreign taxes paid_or_accrued in year and such foreign taxes were paid_or_accrued before the effective date of the amendment the pre- amendment version of sec_6511 applies to this case the applicable version of that section provides postf-124417-12 special rules relating to foreign_tax_credit -- a special period of limitation with respect to foreign taxes paid_or_accrued -- if the claim for credit or refund relates to an overpayment attributable to any taxes paid_or_accrued to any foreign_country or to any possession_of_the_united_states for which credit is allowed against the tax imposed by subtitle a in accordance with the provisions of sec_901 or the provisions of any treaty to which the united_states is a party in lieu of the 3-year period of limitation prescribed in subsection a the period shall be years from the date prescribed by law for filing the return for the year with respect to which the claim is made sec_6511 taxpayer’s refund claim for year was filed on date year which is more than years after the due_date of the returns for year and year accordingly it was not timely filed under the pre-amendment version of sec_6511 taxpayer argues however that its year refund claim is timely under sec_6511 because it is attributable to creditable_foreign_taxes paid_or_accrued in year this argument fails for two reasons first sec_6511 does not apply to refund claims based on deductions for creditable_foreign_taxes paid_or_accrued second taxpayer’s year refund claim is attributable to foreign taxes paid_or_accrued in year not year pursuant to the plain language of sec_6511 the special ten-year period of limitations only applies if the claim_for_refund_or_credit relates to an overpayment attributable to any taxes paid_or_accrued for which credit is allowed against u s income_tax under sec_901 because taxpayer filed an amended_return for year electing to claim a deduction for the foreign taxes paid_or_accrued in that year a foreign_tax_credit for foreign taxes paid_or_accrued in year is no longer allowed the distinction between an allowed credit and an allowable credit is an important one the term allowable is defined as that which may be allowed legitimate permissible random house dictionary random house inc the term allowed on the other hand is defined as that which is permitted id sec_1 because the claim was filed more than ten years after the due_date of the returns for each of year the carryback_year and year the year in which the foreign taxes were paid_or_accrued the claim is untimely under both the court of claims’ interpretation of the pre-amendment version of sec_6511 in 620_f2d_853 ct_cl holding that the year with respect to which the claim is made is the year to which excess_credits are carried and the service’s interpretation which was adopted by the tax_court and the sixth circuit_court of appeals in 436_f3d_644 6th cir aff’g t c memo holding that the year with respect to which the claim is made is the year in which the foreign taxes were paid_or_accrued for refund claims attributable to foreign taxes paid_or_accrued in year the result would be the same under the current post-amendment version of sec_6511 postf-124417-12 a provides that a deduction is allowed for the taxable_year within which foreign_income_war_profits_and_excess_profits_taxes are paid_or_accrued however sec_275 sec_1_164-2 and sec_1_901-1 provide that no deduction is allowed for income_war_profits_and_excess_profits_taxes imposed by the authority of any foreign_country or possession_of_the_united_states if the taxpayer chooses to take to any extent the benefits of sec_901 relating to the credit for taxes of foreign countries and u s possessions conversely sec_1_901-1 denies the credit under sec_901 to any taxpayer who for a particular taxable_year elects to deduct taxes paid_or_accrued to any foreign_country or u s possession under sec_275 and the regulations under sec_164 and sec_901 a deduction for foreign taxes paid_or_accrued is allowable unless and until the foreign_tax_credit has been claimed with respect to such taxes once a credit is taken such deduction is not allowed similarly a foreign_tax_credit is allowable for such taxes unless and until a deduction has been claimed with respect to such taxable_year at which point the credit is not allowed this interpretation is supported by sec_301_6511_d_-3 which specifically states that the special ten-year limitations_period applies only to an overpayment of income_tax for which a claim for credit or refund is made where the overpayment results from a credit allowed under the provisions of sec_901 for taxes paid_or_accrued to a foreign_country or possession_of_the_united_states emphasis added no provision is made under the regulations for an extended statute_of_limitations where the claim for credit or refund results from a deduction of foreign_income_taxes the regulation has the force of law see mayo found for med educ research v united_states 131_sct_704 and taxpayer does not challenge its validity or applicability to this case therefore under the plain language of the regulation as well as the statute the special ten-year period of limitations under sec_6511 would not apply to taxpayer’s claim_for_refund even if the statute were construed to treat the year refund claim as attributable to foreign taxes paid_or_accrued in year in addition taxpayer’s year refund claim also is untimely because the claim is not attributable to foreign taxes paid_or_accrued in year in order for the claim to be timely under sec_6511 all of the cascading carrybacks to year and to year would have to be deemed to be attributable to the year foreign taxes but the year overpayment is in the most direct and logical sense attributable to credits for foreign taxes paid_or_accrued in year which were carried back and claimed as a credit in year the tax_court has defined attributable to to mean traced directly to 65_tc_506 allowing an otherwise untimely refund for because a timely nol_carryback to released a previously allowed investment_credit see also 374_us_65 defining postf-124417-12 attributable to as caused or generated by to deem taxpayer’s year refund claim attributable to year in this case would require looking through the attribute directly giving rise to the adjustment to an instigating event in another year meaning that any refund claim would be timely if it could be traced however remotely to any attribute in another year that could directly give rise to a refund claim even if the statute_of_limitations had expired with respect to the attribute directly claimed on the amended_return rather the sec_6511 limitations_period applicable to taxpayer’s year refund claim attributable to credits for foreign taxes paid_or_accrued in year is measured from the due_date of the return for year because the refund claim was not filed within ten years of the due_date of the year return the claim is not timely under sec_6511 finally we note that sec_6511 provides the limitations_period for a claim for credit or refund that relates to an overpayment attributable to a net_operating_loss_carryback taxpayer acknowledges that this provision does not apply here because its year refund claim is not attributable to the nol_carryback from year we agree with taxpayer on this point see also revrul_71_533 1971_2_cb_413 ruling that sec_6511 not sec_6511 was the applicable refund statute where an nol_carryback freed up foreign taxes paid which the taxpayer carried back to another year and claimed a foreign_tax_credit please call ---------------------- if you have any further questions
